Name: Council Regulation (EEC) No 2249/88 of 19 July 1988 fixing the guide price and the intervention price for adult bovine animals for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 Official Journal of the European Communities 26 . 7 . 88No L 198 / 26 COUNCIL REGULATION (EEC) No 2249 / 88 of 19 July 1988 fixing the guide price and the intervention price for adult bovine animals for the 1988 / 89 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, provides for the application of the common prices in Spain at the beginning of the 1987 / 88 marketing year ; Whereas , in accordance with Article 6 a (2 ) of Regulation (EEC) No 805 / 68 , the Community scale for the classification of carcases of adult bovine animals , established under Regulation (EEC ) No 1208 / 81 ( 7 ), is applicable for buying-in ; whereas it is therefore appropriate to fix the intervention price per 100 kilograms carcase weight for the categories of animal eligible for intervention by referring to a reference quality defined in accordance with the said scale ; whereas , in addition , since these are increasingly comparable in terms of their trade value , a single intervention price should be fixed for the said categories of animal and it should be maintained at the level laid down for the previous marketing year , Having regard to Council Regulation (EEC) No 805 / 68 of 27 June 1968 on the common organization of the market in beef and veal ( 1 ), as last amended by Regulation (EEC ) No 2248 / 88 ( 2 ), and in particular Article 3(3 ) thereof, Having regard to the proposal from the Commission ( 3 ), HAS ADOPTED THIS REGULATION: Having regard to the opinion of the European Parliament ( 4 ), Article 1 For the 1988 / 89 marketing year , the guide price for adult bovine animals shall be 205,02 ECU per 100 kilograms liveweight . Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , when the guide price for adult bovine animals is fixed , account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade ; whereas the common agricultural policy aims inter alia at ensuring a fair standard of jiving for the agricultural community , at guaranteeing the availability of supplies and at ensuring that supplies reach consumers at reasonable prices ; Article 2 For the 1988 / 89 marketing year , the intervention price referred to in the second subparagraph of Article 6(1 ) of Regulation (EEC) No 805 / 68 , shall be 344 ECU per 100 kilograms carcase weight for the carcases of male animals of Class R 3 of the Community scale for the classification of adult bovine animals laid down by Regulation (EEC) No 1208 / 81 . Whereas the guide price must be fixed in accordance with the criteria laid down in Article 3(2 ) of Regulation (EEC) No 805 / 68 ; whereas Regulation (EEC) No 653 / 87 ( 6 ) Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1988 / 89 marketing year for beef and veal .( ») OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 2 ) See page 24 of this Official Journal ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p . 48 . ( 4 ) OJ No C 167 , 27 . 6 . 1988 . ( 5 ) OJ No C 175 , 4 . 7 . 1988 , p. 33 . ( 6 ) OJ No L 63 , 6 . 3 . 1987 , p. 1 . ( 7 ) OJ No L 123 , 7 . 5 . 1981 , p. 3 . 26 . 7 . 88 Official Journal of the European Communities No L 198 /27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS